Citation Nr: 1611131	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-37 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability (claimed as ear infections with secondary hearing loss and memory problems), to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for ear infections with secondary hearing loss and memory problems.  A November 2008 rating decision confirmed and continued this denial. 

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the hearing is associated with the claims file.  

In November 2014, this appeal was remanded for further development.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

The Veteran's current bilateral sensorineural hearing loss disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his hearing loss had its onset during active service and has continued ever since service. 

The Veteran's personnel records including his DD214 confirm that he served as a radio operator in a howitzer unit, the 3rd Battalion of the 13th Field Artillery.  Service treatment records have not been associated with the claims file, despite a request for these records in the November 2014 remand.  

In a June 2008 statement, the Veteran claimed that he helped to load 155 howitzers, and that he had an ear infection in service.  

In October 2008, the Veteran stated that he worked in an artillery unit with no hearing protection provided. 

In his April 2009 Notice of Disagreement, the Veteran stated that in addition to being a radio operator in his unit that he carried howitzer shells and worked perimeter duty. 

In October 2009, the Veteran was afforded a VA examination.  The Veteran reported he was a radio-man and also interpreted Morse Code, as well as assisting in carrying ammunition for the infantry and helped with operations.  He reported having exposure to the 155 track howitzers without hearing protection.  The examiner opined that the Veteran's hearing loss was less likely as not due to service, in part due to his civilian noise exposure, including work with textile machines.  However, the Veteran contended the examination was incorrect, as he never stated that he worked with textile machines before service. 

During a February 2011 Decision Review Officer (DRO) hearing, the Veteran stated that he received a hearing test in 1967 or 1968 at the VA medical center (VAMC) in Wilkes-Barre, and that the examiner told him he had "borderline" hearing loss.  

In April 2011, the Veteran received a VA audiology examination to assess his tinnitus; however no opinion was given as to the nature and etiology of his hearing loss.  

In August 2011, the Veteran stated that he worked with Morse code eight to ten hours at a time during service. 

In February 2013, the Veteran was given another VA audiology examination; however, again no opinion was given as to the etiology of the Veteran's hearing loss.  

In October 2014, during his Board hearing, the Veteran reiterated his contentions that he incurred hearing loss in service due acoustic trauma when he supported a howitzer unit by carrying munition, and that he would work eight to twelve hours with the radio teletype listening to the noise in a small enclosed space.  He also reported having an ear infection in service.  Finally, he put forth the theory that his hearing loss was secondary to his service-connected tinnitus.

In November 2014, this claim was remanded for additional development including associating the service treatment records with the electronic claims file, obtaining the outstanding VAMC Wilkes-Barre records, and affording the Veteran a new examination in part due to his claims he never worked with textiles machines and to provide in opinion on his claim that his hearing loss was secondary to his tinnitus.

In February 2015, the Veteran submitted a letter from a private clinician, who noted that he was unable to review the Veteran's service treatment records, but had reviewed his VA treatment records and personnel records, and noted the Veteran's complaints of hearing loss since service.  The clinician noted the Veteran's claimed exposure to acoustic trauma in the form of explosive noises such as howitzers.  The examiner wrote that according to the Institute of Medicine's 2006 Noise and Military Service: Implications for Hearing Loss and Tinnitus, that exposure to impulse noise can result in acoustic trauma from a limited number of exposures including a single exposure but can also result in conventional noise induced hearing loss from extended periods of exposure to impulse noise over many weeks months or years.  The examiner noted that a noise induced hearing loss of 40 to 30 decibels hearing loss incurred as a young adult when combined with a similar amount of hearing loss associated with aging alone can become a moderate hearing loss of 40 to 50 decibels hearing loss at an age of 50 or 60 years.  Therefore, the clinician opined that after consulting the Institute of Medicine Report, assessing the Veteran's military documentation, and reviewing the examination results, that it was his opinion that it is more likely than not that the Veteran's bilateral hearing loss was caused by or the result of or aggravated by his military noise acoustic trauma.

In April 2015, the Veteran was afforded a VA examination.  The examiner noted that service treatment records were not available; however that compensation and pension audio records review included the thresholds for the enlistment and separation exam, and that the results indicate that there was no significant threshold shift when comparing the enlistment to separation exams.  The Board points out that these records were mentioned in other examinations as well, and it is unclear where these in-service hearing test results have come from, given that the November 2014 remand included instructions to obtain the Veteran's outstanding service treatment records, which were not obtained in compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance)..  Furthermore, the examiner did not opine on whether the Veteran's hearing loss was aggravated by his service-connected tinnitus.    

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).  However, this presumption does not apply as there is no evidence of compensable hearing loss within a year of service separation. 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, operates to establish when a hearing loss disability can be service connected.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

On evaluation of the Hickson elements, the Veteran meets the criteria for current hearing loss and therefore Hickson element (1) is met.  See, e.g. February and April 2015 exams.

The Veteran contends that his current hearing loss stems from being stationed in a howitzer unit and listening to howitzer noise, as well as working with Morse code, and having an ear infection.  The Veteran's service in a howitzer unit and work as a radio operator is confirmed, and the Board notes that the Veteran is competent to give evidence about what acoustic trauma he has experienced during service, as howitzer noise is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, in service noise exposure is conceded, and Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), as to whether the current right ear hearing loss disability is related to noise exposure in service, the Board finds that the February 2015 private opinion supports a grant of service connection.  The Board finds the private examination report to be more probative than the VA opinions, because the private clinician's opinion better reflected the Veteran's overall medical and lay history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners either did not opine on the etiology of the Veteran's hearing loss, or relied on medical evidence unavailable to the Board, despite the Board's request for these records, which therefore cannot be considered probative. Furthermore, the April 2015 VA examiner did not address the issue of secondary causation.  Finally, the Veteran states he never worked with textile machines, however, that was recorded during a VA examination.  Therefore, affording the benefit of the doubt, the Board concludes service connection is warranted for hearing loss.



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


